Exhibit 10.3

BRIGGS & STRATTON CORPORATION

2017 OMNIBUS INCENTIVE PLAN

PERFORMANCE UNIT AWARD AGREEMENT

(PAYABLE IN CASH)

 

Participant:    [Insert name] Performance Units:   

 

Performance Period:    Plan Year              through Plan Year             
Performance Measures:    Cumulative Operating Income (“COI”)

BRIGGS & STRATTON CORPORATION (the “Company”), a Wisconsin corporation, hereby
awards to the above-named employee (the “Participant”) under the Briggs &
Stratton Corporation 2017 Omnibus Incentive Plan (as the same may be amended
from time to time, the “Plan”) the number of Performance Units set forth above,
all in accordance with and subject to the attached Performance Unit Terms and
Conditions.

If there is any inconsistency between this Agreement and the Plan, the Plan
shall supersede the conflicting terms and conditions of this Agreement. All
capitalized terms shall have the meanings ascribed to them in the Plan, unless
specifically set forth otherwise herein.

IN WITNESS WHEREOF, this Performance Unit Award Agreement has been duly executed
as of                 .

 

BRIGGS & STRATTON CORPORATION By  

                 

Todd J. Teske Chairman, President and CEO PARTICIPANT

 

«Name»



--------------------------------------------------------------------------------

Briggs & Stratton Corporation

Performance Unit Terms and Conditions

Section 1. Performance Period

The Performance Period commences on the first day of the three-year performance
period stated on the first page of the award and ends on the last day of such
period.

Section 2. Achievement of Performance Measures and Payout of Performance Units

(a) The amount payable pursuant to this Agreement shall be based upon the
achievement of a level of COI as approved by the Compensation Committee (the
“Committee”) of the Company’s Board of Directors for the Performance Period, in
accordance with the following table:

 

Performance Level

  

COI

  

Percentage of Target Earned

Minimum

   $XXX million    25%

Target      

   $YYY million    100%

Maximum

   $ZZZ million    200%

(b) “COI” means the Company’s Income from Operations as reported in its
consolidated financial statements filed with the SEC for the relevant
Performance Period or relevant portion thereof as adjusted by the Committee to
exclude or adjust significant nonbudgeted or uncontrollable capital investments
or gains or losses from actual financial results in order to properly measure
performance.

(c) The amount earned shall be equal to the number of Performance Units subject
to the award times the Percentage of Target Earned per the table above times $1,
provided that the Performance Units will have no value if COI during the
Performance Period is less than the Minimum Performance Level and in no event
will the Percentage of Target Earned exceed 200%. Straight line interpolation
shall be used to determine the payout in the event the ranking does not fall
directly on one of the ranks listed in such table. For example, if the award is
for 50,000 Performance Units and the Percentage of Target Earned is 117.25%, the
payout would be $58,625 (i.e., 50,000 x 117.25% x $1 = $58,625).

Section 3. Restrictive Covenants

It shall be a condition to the effectiveness of this Agreement that the
Participant shall have signed an employment or other agreement containing
customary provisions relating to noncompetition during employment,
nonsolicitation of employees and customers following employment, confidentiality
and assignment of inventions to the Company, in the form proposed by the
Company.



--------------------------------------------------------------------------------

Section 4. Termination Provisions

(a) Except as provided below, the Participant shall be eligible for payment of
the Performance Units as determined in Section 2 only if the Participant’s
employment with the Company (or one of its affiliates) continues through the end
of the Performance Period.

(b) If the Participant’s employment terminates prior to the end of the
Performance Period by reason of the occurrence of such Participant’s Retirement,
Disability or death, a pro-rated payment will be provided as follows:

(i) In the event of Retirement or Disability, the pro-rated payment will be
computed as of the end of the Performance Period. The proration shall be based
on the number of full months that the Participant was employed during the
Performance Period prior to the Retirement or Disability.

(ii) In the event of death, COI will be computed as of the end of the Company’s
fiscal quarter subsequent to the date of death and compared to Target COI during
the same period. The amount paid shall equal the amount that would be payable
based on such comparison, prorated to reflect the number of full months that the
Participant was employed during the Performance Period prior to death. Such
amount shall be paid in cash to the estate of the Participant as soon as
practicable after the computations described above.

(c) If the Committee determines that (i) the Participant has breached any of the
obligations contained in the agreements referenced in Section 3 of this
Agreement during the Performance Period or (ii) the Performance Units were
awarded with respect to (A) a plan year for which there has been a material
restatement of the Company’s annual report to the SEC due to negligence or
misconduct by one or more persons or (B) any subsequent plan year having awards
materially affected by the restatement, the Company shall be entitled to declare
all or any portion of the Performance Units awarded under this Agreement to be
forfeited.

(d) As used in this Section of this Agreement, “Disability” shall have the
meaning stated in Article 2.15 of the Plan and “Retirement” shall mean any
termination of employment by the Employee or the Company for reason other than
death after the Participant has achieved 30 years of service, age 62 with at
least 10 years of service or age 65.

Section 5. Form and Timing of Payment of Performance Units

(a) The amount to be paid in respect of the Performance Units as finally
calculated herein shall be paid to the Participant in cash no later than two and
one-half months after the end of the Performance Period.

(b) The Participant may not receive a cash payment in any calendar year under
the Performance Units of more than $3,500,000. In the event that the maximum
amount that may be paid under this Agreement, when combined with any other
Performance Units payable to the Participant in cash for a calendar year, would
cause the Participant to exceed the limit, the amount to be paid to the
Participant shall be reduced so that the limit is met. The amount subject to
such reduction shall be paid to the Participant in the following calendar year
if the Participant continues in employment for 12 months, provided that any
payment in the following calendar year shall also be subject to the foregoing
limit and, if the limit would be exceeded, the same process shall be repeated
until payment can be made without exceeding the limit or the Participant’s
employment is terminated.

 

2



--------------------------------------------------------------------------------

Section 6. Nontransferability

The Performance Units may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution. Further, except as otherwise provided in this
Agreement, the Participant’s rights under the Plan shall be exercisable during
the Participant’s lifetime only by the Participant or the Participant’s legal
representative.

Section 7. Administration

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan as amended from time to time, as well as
such rules and regulations as the Committee may adopt for administration of the
Plan. It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and this Agreement, all of which shall be binding
upon the Participant. Any inconsistency between this Agreement and the Plan
shall be resolved in favor of the Plan.

Section 8. Miscellaneous

(a) This Agreement shall not give the Participant any right to be retained in
the employ of the Company. The right and power of the Company to dismiss or
discharge the Participant is specifically reserved. The Participant or any
person claiming under or through the Participant shall not have any right or
interest in the Plan or any award thereunder, unless and until all terms,
conditions, and provisions of the Plan that affect the Participant have been
complied with as specified herein.

(b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required. To the extent not preempted by federal
law, this Agreement shall be governed by, and construed in accordance with, the
laws of the State of Wisconsin.

(c) The Company shall have the power and right to deduct or withhold, or require
the Participant to remit to the Company, the minimum statutory amount to satisfy
federal, state, and local taxes, domestic or foreign, required by law or
regulation to be withheld with respect to any taxable event arising under this
Agreement.

(d) In the event of a Change in Control as defined in Article 2.8 of the Plan,
all performance conditions shall be deemed satisfied as if target performance
was achieved, and awards will be settled pro rata based on the proportion of the
applicable Performance Period that lapsed through the date of the Change in
Control in compliance with any payment limitations of Article 17(c) of the Plan.
Such deemed earned Performance Units shall be paid out in cash as soon as
practicable.

 

3